DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “e.g. with a hand lever.”  It is unclear whether this limitation is being affirmatively recited or is simply used to provide an example of what may be considered a manual actuating device.
Claim 10 recites “the electric motor.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20090025600).  Choi teaches a seat height adjustment device for adjusting the height of a seat cushion in relation to a seat frame, in particular, an upper rail, the seat height adjustment device comprising an actuating device (fig. 1: 20) with a toothed pinion (fig. 1: 41) driven by the actuating device and a toothed gear rack (fig. 1: 15b), the toothed gear rack comprising a hinge end (fig. 1: end hinged to 17) for hinging onto the vehicle seat, and a front end (fig. 1: 42) including a gear rod region (fig. 1: 43) engaging with the toothed pinion, for adjusting the hinge end upon rotation of the toothed pinion, the toothed gear rack comprises, between the hinge end and the gear rod region, a reinforced region (fig. 1: indented portion of 15b), and the reinforced region comprises a profile (the indented portion has a profile extending from the rear side of 15b).
Choi does not teach wherein the toothed gear rack 15b is hot forged, however, hot forging metal elements is considered old and well known in the art as a means for constructing metal seat frame elements.  It would have been obvious to a person having ordinary skill in the art, at the time of filing of the invention, to construct 15b from hot forged metal. 
	As concerns claim 2, Choi, as modified, teaches wherein the reinforced region is given a profile by reshaping its cross-section into a U-shape (fig. 1: 15b would have a U-shaped cross- section facing sideways if viewed from a cross-section in the middle of the reinforcing region).
	As concerns claim 6, Choi, as modified, teaches wherein the toothed gear rack is designed as a one-piece, hot forged sheet metal part (as shown in fig. 1 and discussed with regard to claim 1). 
As concerns claim 7, Choi, as modified, teaches wherein the central, reinforced region is bent (as shown in fig. 1).
	As concerns claim 8, Choi, as modified, teaches wherein the actuating device is an electric motor (fig. 1: 23).
	As concerns claim 9, Choi, as modified, teaches a seat with the seat height adjustment device of claim 1 (fig. 1). 

Claims 1, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2012/0248840) in view of Choi.  Becker teaches a seat height adjustment device for adjusting the height of a seat cushion in relation to a seat frame, in particular, an upper rail, the seat height adjustment device comprising an actuating device (fig. 1: 9) with a toothed pinion (fig. 1: 12) driven by the actuating device and a toothed gear rack (fig. 1: 8), the toothed gear rack comprising a hinge end (fig. 1: end hinged to 4b) for hinging onto the vehicle seat, and a front end (fig. 1: 7) including a gear rod region engaging with the toothed pinion, for adjusting the hinge end upon rotation of the toothed pinion.  
Becker does not teach expressly teach wherein the toothed gear rack is hot forged and includes a reinforced region.  However, Choi teaches wherein the toothed gear rack comprises, between the hinge end and the gear rod region, a reinforced region (fig. 1: indented portion of 15b), and the reinforced region comprises a profile (the indented portion has a profile extending from the rear side of 15b).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a reinforced region, such as that shown by Choi, in order to provide additional structural strength to assist in preventing bending in the lateral direction. 
Further, hot forging metal elements is considered old and well known in the art as a means for constructing metal seat frame elements.  It would have been obvious to a person 
As concerns claim 8, Becker, as modified, teaches wherein the actuating device is an electric motor or manual actuating device (paragraph 0017)
As concerns claim 9, Becker, as modified, teaches a seat with the seat height adjustment device of claim 1 (fig. 1).
As concerns claim 10, Becker, as modified, teaches wherein the electric motor is attached to the seat cushion (the actuating device 10, which may be a lever or motor, is attached to the frame), and the hinge end is hinged onto the seat frame (as shown in Becker, fig. 1). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art references of Choi and Becker fails to teach wherein the teeth of the gear rod region is tempered by thermal treatment or wherein the reinforced region is quenched by thermal treatment or made softer in relation to the gear rod region. Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636